UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

RALPH BRANNON,
Plaintiff,
Vv.

DELTA AIRLINES, INC., REBECCA
BERNANDIN, CORIE NICHOLS POSIE,
and THE PORT AUTHORITY OF THE
STATE OF NEW YORK AND NEW
JERSEY,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

USDC-SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC#:
DATE FILED: 2/24 | 20246

 

No. 17-CV-6024 (RA)

ORDER

On February 20, 2020, Plaintiff, who is proceeding pro se, filed both a Motion for

Extension of Time to File Notice of Appeal and a Notice of Appeal. Because Plaintiff's time to

file a notice of appeal has not yet expired, his Notice of Appeal was timely filed, and his Motion

for Extension of Time to File Notice of Appeal is denied as moot. The Clerk of Court is

respectfully directed to terminate the motion pending at Dkt. 159 and mail a copy of this Order to

Plaintiff.

SO ORDERED.

Dated: February 21, 2020

 

New York, New York Ronnie/Abrams
United States District Judge

 

 
